                                     Case 2:20-cv-02045-SPL Document 8 Filed 10/30/20 Page 1 of 3



                               1   David S. Gingras, #021097
                                   Gingras Law Office, PLLC
                               2   4802 E. Ray Road, #23-271
                                   Phoenix, AZ 85044
                               3   Tel.: (480) 264-1400
                                   Fax: (480) 248-3196
                               4   David@GingrasLaw.com
                               5   Attorney for Defendants
                               6   Kyle David Grant; Travis Paul Grant and
                                   Mariel Lizette Grant
                               7
                               8
                                                            UNITED STATES DISTRICT COURT
                               9
                                                                  DISTRICT OF ARIZONA
                              10
                                   Jane Doe,
                              11                                                  Case No. 20-CV-02045-PHX-SPL
                                          Plaintiff,
                              12
                                   vs.                                            MOTION TO STRIKE COMPLAINT
                              13
                                   Travis Paul Grant, et al.,
                              14
                                          Defendants.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16         Pursuant to Arizona District Court Local Rule LRCiv. 7.2(m)(1), Defendants
                              17   Travis Paul Grant, et al., respectfully move for an order striking Plaintiff’s Complaint on
                              18   the basis that it violates the requirements of Fed. R. Civ. P. 10(a) and 17(a)(1).
                              19   Specifically, Fed. R. Civ. P. 10(a) mandates “The title of the complaint must name all the
                              20   parties …” and Rule 17(a)(1) requires: “An action must be prosecuted in the name of the
                              21   real party in interest.” (emphasis added).
                              22         These rules require parties to use their real names in litigation. Indeed, “The
                              23   Federal Rules of Civil Procedure make no provision for pseudonymous litigation.” Doe v.
                              24   Law Offices of Robert A. Schuerger Co., 2018 WL 4258155, at *2 (D.N.J. Sept. 6, 2018)
                              25   (denying plaintiff’s request to proceed via pseudonym, because “It has been long
                              26   recognized that ‘one of the essential qualities of a Court of Justice [is] that its
                              27   proceedings should be public.’”) (citing Does I Thru XXIII v. Advanced Textile Corp.,
                              28   214 F.3d 1058, 1067 (9th Cir. 2000)); see also United States v. Stoterau, 524 F.3d 988,
                                       Case 2:20-cv-02045-SPL Document 8 Filed 10/30/20 Page 2 of 3



                               1   1013 (9th Cir. 2008) (“Identifying the parties to the proceeding is an important dimension
                               2   of publicness. The people have a right to know who is using their courts.”) (emphasis
                               3   added) (quoting Doe v. Blue Cross & Blue Shield United of Wis., 112 F.3d 869, 872 (7th
                               4   Cir. 1997)).
                               5         Despite this long-standing tradition of open litigation, courts have occasionally
                               6   allowed pseudonyms to be used in narrow circumstances. See, e.g., Doe v. Kamehameha
                               7   Sch./Bernice Pauahi Bishop Estate, 596 F.3d 1036 (9th Cir. 2010) (discussing standards
                               8   for allowing plaintiff to proceed via pseudonym, but finding plaintiff failed to meet those
                               9   requirements). However, in this case, Plaintiff did not seek permission to proceed via
                              10   pseudonym; she simply filed a Complaint that violated both the federal rules and the
                              11   Arizona Rules of Civil Procedure; “We know of no statute or rule of court which permits
                              12   the bringing of an action in a fictitious name unless prior permission of the court has been
                              13   obtained.” Beasley v. Glenn, 110 Ariz. 438, 440 (Ariz. 1974) (in banc).
                              14         For that reason, absent a timely amendment to include Plaintiff’s true name or a
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   motion1 seeking relief from the rules, the Court should strike the Complaint on the basis
     PHOENIX, AZ 85044




                              16   that it fails to comply with the Rules of Civil Procedure. Of course, if Plaintiff brings a
                              17   separate motion seeking leave to proceed via pseudonym, Defendants will provide a
                              18   substantive response at that time.
                              19         DATED: October 30, 2020.                   GINGRAS LAW OFFICE, PLLC
                              20
                              21
                                                                                    David S. Gingras, Esq.
                              22                                                    Attorney for Defendants
                              23                                                ¶

                              24
                              25   1
                                     Neither Rule 10 nor Rule 17 contains any specific remedy for a violation. However,
                              26   dismissal is impliedly authorized by Rule 17(a)(3) which provides, in part: “The court
                                   may not dismiss an action for failure to prosecute in the name of the real party in interest
                              27   until, after an objection, a reasonable time has been allowed for the real party in interest
                                   to ratify, join, or be substituted into the action.” Thus, the instant motion is brought
                              28
                                   simply to inform the Court that Defendants object to Plaintiff proceeding via pseudonym.
                                                                                 2
                                     Case 2:20-cv-02045-SPL Document 8 Filed 10/30/20 Page 3 of 3



                               1                               CERTIFICATE OF SERVICE
                               2
                               3   I hereby certify that on October 30, 2020, I transmitted the attached document to the
                               4   Clerk’s Office for filing via ECF, and emailed a copy of the foregoing to:
                               5   Craig Jacob Rosenstein, Esq.
                               6   ROSENSTEIN LAW GROUP, PLLC
                                   8010 East McDowell Road, Suite 111
                               7   Scottsdale, AZ 85257
                                   Attorney for Plaintiff
                               8
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                               3
